Son. A. C. Winborn
Crimiml District   Attorney
semis  county
Houston3 Texas                     opinion   wo, V-365

                                   He:   Wecessity’ k’oi advice          .
                                         from the County Health
                                         Ofricer   or other phy-     *
                                         sioian as to aa autop-
                                         sy ,in~.inquest cta5mb
Dear Sir:
               We m&r to your letter         or   August 11, 1947,
tst.uhloh   you, a&k: I :
             lqfs the Zustice  of the ?eace, In all
       Laquebt oases, required to call in the
       County Health Officer:.  or other physician,
       and ask hls opinion and advice as to the
       nedessity  of an autopsy?”
             Articles   968    971 of the Code of Criminal
                              to

Procedure3 as amndrd in louse IL111 Ho. 217, by the 50th
Legislature,  and .articles  972 to 972 of said code per-
tain to h0lai5g   inquests,   Article   968 makes it the duty
of the Justice of the &ace to held an inquest when a
persoa dies in pri6cin’or   in jail,   15 killed or ?ron any
oau8a die8 an unnatunt‘~dsath     except under sentence or
law; or in the abwnW of a witness or in oases in which
the wolrcumstanoesn of death of unknown,
              Seotions 6 and 7 of that article      were added
by said irouse Dill Wo, 217, and authorize aa inquest
when a person dies without having been attended by a du-
ly licensed and practicing      physician  aMthe    local health
officer  does not know the cause of death, and also when
a person dies, who has been attended by a physician who
does not know the cause of such death,         Such inquests are
to be hela at the request of the local health offioer           or
of an institution    in which such person may die, for use
or vital statistics    records,    Such officer   or institution
is not authorized to. require an autopsy.
                                                          L   .




Eon. A. C. Vinborn - Page 2         (y-365)


                 Article   910, Code of Criminal Procedure,
1925,   reads:

               *Upon an inquest held to ascertain
        the cause of death, the Justice shall, if
        he deems it necessary,     call in the county
        health officer,    ors if there be none* or
        if it be impracticable     to secure his ser-
        vices, then some regular physician,      to
        make an autopsy in order to determine wheth-
        er the death was occasioned by violame;” and
        if so, its nature and character.       The county
        in which mch inquest and autopsy is held
        shall pay to the physician making such autop-
        8y a fee of not less than ten nor more than
        fifty dollars,    the excess over ten dollars
        to be determined by the comissionersq       court
        after asce,rtaiaing   the aaount ‘arib nature of
        the work performed in making such autopsy,*
                 Seid Article   9?0, .as amended reads:




        if there -be none or if it be impraaticable
        to securo his aervioess   then some duly li-
        oensed and praotfcing   physician who is tmiaed
        in pathology,  to make an autopsy in order e
        determine the cause of Ueath, and whether
        death was from natural causes or resultedfrcm
        violence,  and the nature and character. of ei-
        ther of them. The oounty in which such in-
        quest and autopsy is helh shall pay to the
        physician mating such autopsy a fee of not
        more than One Hundred Dollars    (#loo) 3 the a-
        mount to be determined by the aoakis5ionerss
        court after ascertainLog   the amount and na-
        ture of the work performed in making such
        autopsy. * (Emphasis adds&)
Eon. A. 0, Yinborn - Page 3         (V-365)


               Article   972,   Code of Criminal Procedure,
reads:
                me   justice shall act in such cases
         upon information given him by any credible
         person or upon facts Wthin his own knonl-
         edge DR
              In Pierson vs Galveston Countyi 131 3, W,
 (2d) 27, it is held that a coroner must determine wheth-
er Articles   962-989) Code of Criminal Procedure, con-
template the holding of an inquest in a partiaalar    0888,
and, generally,   that the decision as to whether an in-
quest shall be held, rests in sounC discretion    of the
coroner;   and that the purpose is to furnish a foundation
for criminal prosecution.
             In Aetna Casualty and Surety Co. vs. Lane,
132 Tex. 280, 121 S. :I. (26) 986, the Supreme Court held
that Article   970 oontemplates  that a justloe, in raach-
ing a oonclusion that an autopsy is necessary,     shall bb
governed by Article   912, providing  that the justice shall
act upon information given him by any credible person or
upon facts within his own knowledge1
             Xe are of the opinion shat Article   970 of
the Code of Criminal Procedure as amended in Houst Bill
No. 217, passed by the 50th kglsiature:    requires Jus-
tices of the Peace to procure the opinion and advioe of
the County Health Officer  or other physioSan, to be con-
sidered by him in reaching his decision as to the neces-
sity of an autopsy to determine the cause of death, but
his decision in that regard is *T4tZn
                                 .v;    his own discretion,

                                                               .




                A Justice of the Peace is required to
         call in the County Health Officer OF other
         physician in all cases of inquest to ascer-
         tain the cause of death: but his finai.
                                                      .   ”




Hon. A. C, iTinborn - Page 4    (V-365)


      decision    in the case is within   his   own
      discretion.     Art. 970, C.,C,Pd
                            Yours very truly,
                        ATTORNEYGENERAL
                                     OFTEXA3




WTW:et:wb